Citation Nr: 0938604	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-20 702A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Medical Center in Hot Springs, 
South Dakota


THE ISSUE

Entitlement to reimbursement of or payment for the costs of 
unauthorized medical expenses incurred during periods of 
inpatient treatment at private facilities during March 2005.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from March 1953 to March 
1956.  Information received by the Board of Veterans' Appeals 
(Board) in late September 2009 from the Social Security 
Administration is to the effect that the Veteran died on 
March [redacted], 2009.  

This matter comes to the Board on appeal from May and 
November 2005 determinations by the Department of Veterans 
Affairs (VA) Medical Center (MC) in Hot Springs, South 
Dakota, denying the veteran's claim for reimbursement of or 
payment for the costs of unauthorized medical expenses 
incurred during periods of inpatient treatment at private 
facilities during March 2005.  


FINDING OF FACT

On September 24, 2009, the Board was notified that the 
appellant died in March 2009.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to 
receive accrued benefits due to the claimant under section 
5121(a) of this title ...."  The Secretary will be issuing 
regulations governing the rules and procedures for 
substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has 
been dismissed by the Board due to the death of the claimant 
should file a request for substitution with the VA office 
from which the claim originated (listed on the first page of 
this decision).  


ORDER

The appeal is dismissed.



		
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


